Exhibit 10.5

 

PLEDGE AGREEMENT

This Pledge Agreement (this “Agreement”) dated as of December 10, 2015, made by
(i) CAMBIUM LEARNING GROUP, INC., a Delaware corporation (“Holdings”), (ii)
CAMBIUM LEARNING, INC., a Delaware corporation (the “Borrower”), and (iii) the
other Subsidiaries of Holdings (other than Borrower, Voyager Learning Company
and, except as provided herein, the Excluded Subsidiaries) party hereto from
time to time (together with Holdings and the Borrower, collectively, the
“Pledgors” and each, a “Pledgor”), in favor of Webster Bank, N.A., as
administrative agent (the “Administrative Agent”) for itself and the other
lending institutions (collectively, the “Lenders”) which are or may become
parties to the Credit Agreement referred to below (in such capacity, the
“Pledgee”).  

RECITALS

A.Pursuant to that certain Credit Agreement dated as of the date hereof by and
among Holdings, the Borrower, the Lenders from time to time party thereto and
the Administrative Agent (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein without
definition having the respective meanings ascribed to them in the Credit
Agreement, unless the context clearly requires otherwise), the Lenders have
agreed to make loans and extend certain other financial accommodations to the
Borrower.

B.Pursuant to that certain Guaranty Agreement dated as of the date hereof by and
among the Pledgors (other than the Borrower and the Excluded Subsidiaries) and
the Administrative Agent (as amended, supplemented or otherwise modified from
time to time, the “Guaranty”), such Pledgors have agreed to guarantee, among
other Obligations, the obligations of the Borrower and the other Loan Parties
under the Loan Documents.

C.Each of Holdings and the Borrower is the record and beneficial owner of 100%
of the issued and outstanding Equity Interests of each of their respective
Subsidiaries set forth on Schedule I hereto (the Borrower, together with any
other Subsidiaries of the Pledgors from time to time pledged hereunder,
collectively, the “Pledged Subsidiaries”).

D.Pursuant to the Security Agreement, the Pledgors have granted to the Pledgee,
for the benefit of the Secured Parties, a security interest in substantially all
of their assets to secure the payment and performance of all of the Secured
Obligations (as such term is defined in the Security Agreement).

E.It is a condition precedent to the effectiveness of the Credit Agreement that
the Pledgors execute and deliver to the Pledgee a pledge agreement in
substantially the form hereof to pledge to the Pledgee 100% (or, with respect to
any “first-tier” Excluded Subsidiary, such lesser percentage as determined in
accordance with this Agreement) of the issued and outstanding Equity Interests
of the Pledged Subsidiaries (such Equity Interests, collectively, the “Pledged
Shares”), including the Pledged Shares as from time to time described on
Schedule I hereto, together with the other Pledged Collateral described below.

Accordingly, the parties hereto agree as follows:

1.Security Interest.  As collateral security for the Secured Obligations,
including any and all renewals or extensions thereof, each Pledgor hereby
delivers, pledges, transfers and collaterally assigns to the Pledgee and grants
to the Pledgee, for the benefit of the Secured Parties, a first priority
security interest in all of such Pledgor’s right, title and interest in and to
all of the Pledged Shares (including, without limitation, the Pledged Shares
described on Schedule I hereto), and all other Equity Interests of any kind or
nature of all existing and future Subsidiaries of such Pledgor, now owned or
hereafter acquired, whether

 

 

--------------------------------------------------------------------------------

 

such Equity Interests are certificated or uncertificated, and each of the notes,
capital stock, and all other investment property, financial assets and general
intangibles of such Pledgor related to the foregoing, including, without
limitation, and subject to Section 7(b), the right to vote such Equity
Interests, now owned, legally, beneficially or hereafter acquired, together with
all proceeds of and additions to such Equity Interests from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing, including all dividends, interest distributions,
cash, warrants, rights, instruments and other property, except for cash
dividends or other cash distributions to the extent permitted under Section
7(a); provided, however, that notwithstanding anything herein to the contrary,
no Loan Party shall be required to pledge Equity Interests of any Excluded
Subsidiary, to the extent such Equity Interests carry more than 65% of the total
combined voting power of any “first-tier” Excluded Subsidiary (as determined for
purposes of Treasury Regulations Section 1.956-2(c)) unless such Excluded
Subsidiary has guaranteed Indebtedness of the Borrower or any of its Domestic
Subsidiaries or pledged any of its assets or suffered a pledge of a greater
percentage of its Equity Interests to secure Indebtedness of the Borrower or any
of its Domestic Subsidiaries (collectively, the “Pledged Collateral”). 

2.Dividends, Options, or Other Adjustments.  The Pledgee shall receive, as
additional Pledged Collateral, any and all additional shares of capital stock or
other Equity Interests of all existing and future Subsidiaries of each Pledgor
(subject to the limitations on Excluded Subsidiaries as described in Section 1),
or any other property of any kind distributed or distributable on or by reason
of the Pledged Collateral pledged hereunder, or otherwise transferred or issued
to a Pledgor whether in the form of or by way of dividends, warrants, partial
liquidation, conversion, prepayments or redemptions (in whole or in part),
liquidation, or otherwise with the exception of cash dividends or other cash
distributions to the extent permitted under Section 7(a).  If any such
additional shares of capital stock or other Equity Interests, instruments, or
other property against which a security interest can only be perfected by
possession by the Pledgee, shall come into the possession or control of a
Pledgor, such Pledgor shall hold or control in trust and forthwith transfer and
deliver the same to the Pledgee as agent for and on behalf of (and for the
benefit of) the Secured Parties, subject to the provisions hereof.

3.Delivery of Share Certificates; Stock Powers; Documents.  Each Pledgor agrees
to deliver all share certificates, if any, undated stock powers duly executed in
blank, documents, agreements, financing statements, amendments thereto,
assignments or other writings the Pledgee may reasonably request to carry out
the terms of this Agreement or to perfect, protect the priority of or enforce
the Lien on and security interest in the Pledged Collateral hereunder granted
hereby to the Pledgee and further agrees to do and cause to be done, upon the
Pledgee’s request, all things reasonably determined by the Pledgee to be
necessary to perfect, protect the priority of and keep in full force the Lien on
the Pledged Collateral hereunder granted hereby in favor of the Pledgee,
including, but not limited to, the prompt payment of all fees and expenses
incurred in connection with any filings made to perfect or continue the Lien on
and security interest in the Pledged Collateral hereunder granted hereby in
favor of the Pledgee.  Each Pledgor agrees to cause its applicable Subsidiaries
to make appropriate entries upon their respective books and records (including,
without limitation, their stock record and transfer books) disclosing the Lien
on the Pledged Collateral hereunder granted hereby to the Pledgee
hereunder.  Each Pledgor further agrees to promptly deliver to the Pledgee, or
cause its Subsidiaries to deliver directly to the Pledgee, as agent for and on
behalf of (and for the benefit of) the Secured Parties, share certificates or
other documents representing Pledged Collateral acquired or received after the
date of this Agreement with an undated stock power duly executed by such Pledgor
in blank.  If at any time the Pledgee notifies a Pledgor that additional stock
powers endorsed in blank with respect to Pledged Collateral are required, such
Pledgor shall promptly execute in blank and deliver such stock powers to the
Pledgee as agent for and on behalf of (and for the benefit of) the Secured
Parties as the Pledgee may reasonably request.  The parties hereto hereby
acknowledge and agree that the Pledgee is taking possession of any stock
certificates and stock powers representing the Pledged Collateral as agent for
and on behalf of (and for the benefit of) the Secured Parties, for purposes of
Sections 8-106 and 8-301 of the UCC.  

2

 

--------------------------------------------------------------------------------

 

4.Power of Attorney.  Each Pledgor hereby constitutes and irrevocably appoints
the Pledgee, with full power of substitution, as such Pledgor’s true and lawful
attorney-in-fact, to the fullest extent permitted by applicable Law, at any time
or times when an Event of Default has occurred and is continuing, to affix to
certificates and documents representing the Pledged Collateral the stock power
delivered with respect thereto, to transfer or cause the transfer of the Pledged
Collateral, or any part thereof on the books of the corporation or other entity
issuing the same, to the name of the Pledgee and thereafter to exercise as to
such Pledged Collateral all the rights, powers and remedies of an owner, or to
the name of the Pledgee’s nominee or transferee.  The power of attorney granted
pursuant to this Agreement and all authority hereby conferred are granted and
conferred solely to protect the Pledgee’s interest in the Pledged Collateral and
shall not impose any duty upon the Pledgee to exercise any power.  This power of
attorney shall be irrevocable as one coupled with an interest. 

5.Inducing Representations of Pledgors.  Each Pledgor makes the following
representations and warranties to the Pledgee, each and all of which shall
survive the execution and delivery of this Agreement:

(a)The information concerning such Pledgor’s beneficial ownership of the Pledged
Collateral that is contained in this Agreement is true and correct in all
respects.

(b)Such Pledgor is the sole legal and beneficial owner of, and has good and
indefeasible title to, its Pledged Collateral, free and clear of all pledges,
liens, security interests, claims of others and other encumbrances and
restrictions on the transfer and assignment thereof, other than the security
interest created by this Agreement and any Permitted Liens, and has the
corporate power and authority to execute this Agreement and to pledge the
Pledged Collateral to the Pledgee as provided for herein.

(c)There are no outstanding options, warrants or other similar agreements to
which such Pledgor or any of its Subsidiaries are a party with respect to the
Pledged Collateral.

(d)The Pledged Shares have been validly issued; the holder or holders of the
Pledged Shares are not and will not be subject to any personal liability as such
holder under any applicable Law; and are not subject to any charter, by-law,
statutory, contractual (other than pursuant to or permitted under this
Agreement, the Credit Agreement and the other Loan Documents) or other
restrictions governing their issuance, transfer, ownership or control other than
restrictions on transfer imposed by applicable foreign, state and federal Laws
applicable to the issuance, transfer, ownership or control of securities
generally.

(e)No consent, approval or authorization of or designation or filing (other than
filing financing statements) with any Governmental Authority is required of such
Pledgor in connection with the pledge and security interest granted under this
Agreement or the rights and remedies provided herein other than those which have
been obtained.

(f)The execution and delivery of this Agreement by such Pledgor, and the
performance by such Pledgor of its obligations hereunder, have been duly
authorized by all necessary corporate actions of such Pledgor and will not
result in a violation by such Pledgor of any charter, by-law, mortgage,
indenture, contract, instrument, judgment, decree, order, statute, rule or
regulation to which such Pledgor is subject.

(g)This Agreement has been duly executed and delivered by such Pledgor, and
constitutes the legal, valid and binding obligation of such Pledgor, enforceable
against such Pledgor in accordance with its terms subject to general principles
of equity and bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting creditors’ rights generally.

3

 

--------------------------------------------------------------------------------

 

(h)This Agreement constitutes a valid and continuing Lien on the Pledged
Collateral owned by such Pledgor in favor of the Pledgee for the benefit of the
Secured Parties. 

6.Secured Obligations of Pledgors.  Each Pledgor hereby covenants and agrees
with the Pledgee as follows:

(a)Such Pledgor will not sell, transfer or convey any interest in, or suffer or
permit any Lien to be created upon or with respect to, any of the Pledged
Collateral during the term of the pledge established hereby, other than (i) as
created under this Agreement, (ii) any Permitted Liens, or (iii) any sale,
transfer or conveyance permitted by the Credit Agreement.

(b)Such Pledgor will, at its own expense, at any time and from time to time at
the Pledgee’s reasonable request, do, make, procure, execute and deliver all
acts, things, writings, assurances and other documents as may be reasonably
required by the Pledgee to preserve, establish, or enforce the Pledgee’s rights,
interests and remedies created by, provided in, or emanating from, this
Agreement.

(c)Such Pledgor agrees that (i) it shall not permit its Subsidiaries to issue
additional certificates representing the Pledged Shares without providing prior
written notice to the Pledgee thereof, (ii) it shall cause its Subsidiaries to
issue certificates with respect to any Pledged Shares, as necessary to comply
with Section 3 of this Agreement, at the Pledgee’s reasonable request and (iii)
promptly upon issuance (and in any case, within five days thereof), any
certificates issued pursuant to the foregoing clauses (i) or (ii) shall be
pledged and delivered to the Pledgee as agent for and on behalf of (and for the
benefit of) the Secured Parties, and shall be and become Pledged Shares and
Pledged Collateral hereunder.

(d)Such Pledgor agrees that, should any future Subsidiary of such Pledgor be
formed or acquired, (i) if such Subsidiary is a Domestic Subsidiary, all Equity
Interests held by such Pledgor with respect to such Subsidiary shall be and
become Pledged Shares and Pledged Collateral hereunder, (ii) if such Subsidiary
is an Excluded Subsidiary, all Equity Interests (subject to the limitations on
Excluded Subsidiaries as described in Section 1) held by such Pledgor with
respect to such Subsidiary shall be and become Pledged Shares and Pledged
Collateral hereunder, (iii) it shall cause such Subsidiary to issue certificates
with respect to any Pledged Shares, as necessary to comply with Section 3, at
the Pledgee’s reasonable request, (iv) promptly upon issuance (and in any case,
within five days thereof) of any certificates issued pursuant to the foregoing
clause (iii), it shall pledge such certificates to the Pledgee and shall deliver
such certificates to the Pledgee as agent for and on behalf of (and for the
benefit of) the Secured Parties, and (v) it shall deliver to the Pledgee an
amended Schedule I describing all such Pledged Shares.

7.Rights of Pledgors.

(a)So long as no Event of Default has occurred and is continuing, each Pledgor
shall be entitled to receive cash dividends and other cash distributions paid on
its Pledged Collateral solely to the extent permitted or not prohibited to be
paid or distributed under the Credit Agreement, and to use and apply the same.

(b)So long as no Event of Default has occurred and is continuing, each Pledgor
shall be entitled to vote or consent or grant waivers or ratifications with
respect to the Pledged Collateral in any manner not inconsistent with this
Agreement, the Credit Agreement or any other Loan Document.

(i)Unless otherwise permitted by the Credit Agreement, upon the occurrence and
during the continuation of an Event of Default and notice to a Pledgor from the
Pledgee, the rights of such Pledgor under paragraphs (a) above shall cease and
be terminated and the Pledgee shall thereafter receive all the benefits of and
have the sole right to exercise any such rights.

4

 

--------------------------------------------------------------------------------

 

(ii)Upon the occurrence and during the continuation of an Event of Default and
notice to a Pledgor from the Pledgee, the rights of such Pledgor under paragraph
(b) above shall cease and be terminated and the Pledgee shall thereafter receive
all the benefits of and have the sole right to exercise any such rights,
provided, that in the case of an Event of Default pursuant to Section 8.01(f) or
(g) of the Credit Agreement, no such notice shall be required. 

In connection with the foregoing, each Pledgor hereby grants to the Pledgee an
irrevocable proxy to vote the Pledged Collateral, which proxy shall be effective
immediately upon the occurrence of and during the continuation of an Event of
Default.  Upon request of the Pledgee, each Pledgor agrees to deliver to the
Pledgee such further evidence of such irrevocable proxy or such further
irrevocable proxy to vote the Pledged Collateral during the continuation of an
Event of Default as the Pledgee may request.

8.Rights of the Pledgee.  At any time when an Event of Default has occurred and
is continuing, the Pledgee may in its sole discretion and subject to the
requirements of applicable Law:

(a)Cause the Pledged Collateral to be transferred to its name, and thereafter
exercise as to such Pledged Collateral all of the rights, powers and remedies of
an owner, or to be transferred to the name of its nominee(s) or transferee(s).

(b)Collect by legal proceedings or otherwise all dividends, distributions,
interest, principal payments, capital distributions and other sums now or
hereafter payable on account of said Pledged Collateral, and hold the same as
part of the Pledged Collateral, or apply the same to the Secured Obligations in
such manner and order as the Pledgee may decide in its sole discretion.

(c)Enter into any extension, subordination, reorganization, deposit, merger, or
consolidation agreement, or any other agreement relating to or affecting the
Pledged Collateral, and in connection therewith deposit or surrender control of
the Pledged Collateral thereunder, and accept other property in exchange
therefor and hold and apply such property or money so received in such manner
and order as the Pledgee may decide in its sole discretion.

(d)Discharge any taxes, liens, security interests or other encumbrances levied
or placed on the Pledged Collateral or pay for the maintenance and preservation
of the Pledged Collateral; the amount of such payments, plus any and all fees,
costs and expenses of the Pledgee (including reasonable attorneys’ fees and
disbursements) in connection therewith shall be reimbursed by Pledgors on
demand, with interest thereon from the date paid by the Pledgee at the Default
Rate, and until so reimbursed, shall be added to the Secured Obligations secured
hereby.

9.Event of Default; Remedies.  Upon the occurrence and during the continuation
of an Event of Default:

(a)In addition to all the rights and remedies of a secured party under
applicable Law and otherwise set forth herein, the Pledgee shall have the right,
without demand of performance or other demand, advertisement or notice of any
kind, except as specified below, to or upon any Pledgor or any other Person (all
and each of which demands, advertisements and/or notices are hereby expressly
waived to the extent permitted by applicable Law), to proceed forthwith to
collect, receive, appropriate and realize upon the Pledged Collateral, or any
part thereof and to proceed forthwith to sell, assign, give an option or options
to purchase, contract to sell, or otherwise dispose of and deliver the Pledged
Collateral or any part thereof in one or more parcels at public or private sale
or sales at any stock exchange or broker’s board or at any of the Pledgee’s
offices or elsewhere at such prices and on such terms (including, without
limitation, a requirement that any purchaser of all or any part of the Pledged
Collateral shall be required to purchase any securities constituting the Pledged
Collateral solely for investment and without any intention to make

5

 

--------------------------------------------------------------------------------

 

a distribution thereof) as the Pledgee in its sole and absolute discretion deems
appropriate without any liability for any loss due to decrease in the market
value of the Pledged Collateral during the period held.  Each Pledgor agrees
that if notice of sale shall be required by Law, such notification shall be
deemed reasonable and properly given if mailed to the applicable Pledgor,
postage prepaid, at least ten days before any such disposition, to the address
indicated in Section 13(b).  Any disposition of the Pledged Collateral or any
part thereof may be for cash or on credit or for future delivery without
assumption of any credit risk, with the right of the Pledgee to purchase all or
any part of the Pledged Collateral so sold at any such sale or sales, public or
private, free of any equity or right of redemption in any Pledgor, which right
or equity is, to the extent permitted by applicable Law, hereby expressly waived
and released by each Pledgor. 

(b)All of the Pledgee’s rights and remedies, including but not limited to the
foregoing, shall be cumulative and not exclusive and shall be enforceable
alternatively, successively or concurrently as the Pledgee in its sole
discretion may deem expedient.

(c)The Pledgee may elect to obtain (at Pledgors’ expense, as part of the Secured
Obligations secured hereby) the advice of any independent investment banking
firm with respect to the method and manner of sale or other disposition of any
of the Pledged Collateral, the best price reasonably obtainable therefor, the
consideration of cash and/or credit terms, or any other details concerning such
sale or disposition.  The Pledgee, in its sole discretion, may elect to sell the
Pledged Collateral on such credit terms which it deems commercially
reasonable.  The sale of any of the Pledged Collateral on credit terms shall not
relieve any Pledgor of its liability to the Pledgee until the Secured
Obligations have been paid in full.  All payments received by the Pledgee in
respect of a sale of Pledged Collateral shall be applied to the Secured
Obligations in the manner provided in Section 10, as and when such payments are
received.

(d)Each Pledgor recognizes that the Pledgee may be unable to effect a public
sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in any applicable securities Law, but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire the Pledged Collateral for
its own account, for investment and not with a view for the distribution or
resale thereof.  Each Pledgor agrees that private sales so made may be at prices
and on other terms less favorable to the seller than if the Pledged Collateral
were sold at public sale, and that the Pledgee has no obligation to delay the
sale of any Pledged Collateral for the period of time necessary to permit the
registration of the Pledged Collateral for public sale under the Securities Act
or any other applicable securities Laws.  Each Pledgor agrees that a private
sale or sales made under the foregoing circumstances shall be deemed to have
been made in a commercially reasonable manner.

(e)If any consent, approval or authorization of any Governmental Authority
should be necessary to effectuate any sale or other disposition of the Pledged
Collateral, or any partial disposition of the Pledged Collateral, the applicable
Pledgor will execute all such applications and other instruments as may
reasonably be required in connection with securing any such consent, approval or
authorization, and will otherwise assist the Pledgee as requested in connection
with any such sale or other disposition of the Pledged Collateral as the Pledgee
may deem necessary pursuant to the terms of this Agreement.

(f)Upon any sale or other disposition, the Pledgee shall have the right to
deliver, assign and transfer to the purchaser thereof the Pledged Collateral so
sold or disposed of.  Each purchaser at any such sale or other disposition
(including the Pledgee) shall hold the Pledged Collateral free from any claim or
right of the Pledgors of whatever kind, including any equity or right of
redemption of the Pledgors, to the fullest extent permitted under applicable
Law.

(g)The Pledgee shall not be obligated to make any sale or other disposition,
unless the terms thereof shall be satisfactory to it.  The Pledgee may, subject
to applicable Law, without notice or

6

 

--------------------------------------------------------------------------------

 

publication, adjourn any private or public sale, and, upon ten days’ prior
written notice to the applicable Pledgor, hold such sale at any time or place to
which the same may be so adjourned.  In case of any sale of all or any part of
the Pledged Collateral, on credit or future delivery, the Pledged Collateral so
sold may be retained by the Pledgee until the selling price is paid by the
purchaser thereof, but the Pledgee shall incur no liability in the case of the
failure of such purchaser to take up and pay for the property so sold and, in
case of any such failure, such property may again be sold as herein provided. 

10.Disposition of Proceeds.

(a)The proceeds of any sale or disposition by the Pledgee of all or any part of
the Pledged Collateral shall be applied by the Pledgee in the following order:

(i)to the payment in full of the costs and expenses of such sale or sales,
collections, and the protection, declaration and enforcement of any security
interest granted hereunder, including the reasonable compensation of the
Pledgee’s agents and attorneys (including, without limitation, the expenses
incurred pursuant to Section 9(c));

(ii)to the payment of the Secured Obligations as set forth in the Security
Agreement; and

(iii)to the payment to the applicable Pledgor of any surplus then remaining from
such proceeds, subject to the rights of any holder of a Lien on the Pledged
Collateral of which the Pledgee has actual notice.

(b)In the event that the proceeds of any sale or other disposition of the
Pledged Collateral are insufficient to cover the principal of, and premium, if
any, and interest on, the Secured Obligations secured thereby plus costs and
expenses of the sale or other disposition, the Pledgors shall remain liable for
any deficiency.

11.Termination.  This Agreement shall create a continuing collateral assignment,
pledge and first priority security interest in, and Lien on, the Pledged
Collateral and shall continue in full force and effect until all of the Secured
Obligations (other than any contingent obligations that survive the termination
of this Agreement, the Credit Agreement and the other Loan Documents) shall have
been paid and performed in full and satisfied, and the commitments of the
Pledgee (and Lenders) under the Credit Agreement shall have terminated.  Subject
to any sale or other disposition by the Pledgee of the Pledged Collateral or any
part thereof pursuant to this Agreement, the Pledged Collateral shall be
returned to the Pledgors upon full payment, satisfaction and termination of the
Secured Obligations.  To the extent that any Pledgor or any other Person on
behalf of a Pledgor makes a payment or payments of the Secured Obligations to
the Pledgee, or the Pledgee enforces the security interests or exercises its
set-off rights, and such payment(s) or the proceeds of such enforcement or
set-off are subsequently rescinded or must otherwise be restored by any holder
of any Secured Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, then the Secured Obligations and this Agreement
and all Liens, rights and remedies therefor, shall be automatically reinstated
to such extent.  Upon termination of this Agreement, the Pledgee shall forthwith
assign, transfer and deliver to the Pledgors such of the Pledged Collateral as
may be in the possession of the Pledgee and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and shall promptly execute and
deliver to the Pledgors such documents as are reasonably necessary to evidence
the termination of the Liens created hereby.

12.Expenses of the Pledgee.  All expenses (including reasonable attorneys’ fees)
incurred by the Pledgee in connection with the perfection and continuation of
the security interest granted hereunder and all expenses (including reasonable
attorneys’ fees) incurred by the Pledgee in connection with any

7

 

--------------------------------------------------------------------------------

 

actual or attempted sale or exchange of, or any enforcement, collection,
compromise or settlement respecting, the Pledged Collateral, or any other
commercially reasonable action taken by the Pledgee hereunder whether directly
or as attorney-in-fact pursuant to a power of attorney or other authorization
herein conferred, for the purpose of satisfaction of the liability of the
Pledgors for failure to pay the Secured Obligations or as additional amounts
owing by the Pledgors to cover the Pledgee’s costs of acting against the Pledged
Collateral, shall be deemed a Secured Obligation of the Pledgors for all
purposes of this Agreement and the Pledgee may apply the Pledged Collateral to
payment of or reimbursement of itself for such liability. 

13.General Provisions.

(a)The Pledgee and its assigns shall not have any obligation in respect of the
Pledged Collateral, except to use reasonable care in holding the Pledged
Collateral and to hold and dispose of the same in accordance with the terms of
this Agreement and applicable Law.

(b)All notices, requests and demands to or upon the respective parties hereto
shall be given in the manner specified and shall be addressed as set forth in
Section 10.02 of the Credit Agreement.

(c)No failure on the part of the Pledgee to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Pledgee of any right,
power or remedy hereunder preclude any other or future exercise thereof, or the
exercise of any other right, power or remedy.  The remedies herein provided are
cumulative and are not exclusive of any remedies provided by Law or any other
agreement.  The representations, covenants and agreements of the Pledgors herein
shall survive the date hereof.  Neither this Agreement nor the provisions hereof
can be changed, waived or terminated orally.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, legal representatives and assigns, provided, that no Pledgor may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Pledgee.

(d)If any term of this Agreement or any application thereof shall be invalid or
unenforceable, the remainder of this Agreement and any other application of such
term shall not be affected thereby.

(e)No modification or waiver of any provision of this Agreement shall be binding
on the Pledgors or the Pledgee, except as expressly set forth in writing duly
executed and delivered by the Pledgors and the Pledgee.

(f)This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Delivery of an executed counterparty of
a signature page of this Agreement by telecopy or other electronic means shall
be effective as delivery of a manually executed counterpart of this Agreement.

14.Consent of Issuers of Pledged Equity.  Any Pledgor that is an issuer of any
Pledged Collateral (in such capacity, an “Issuer”) hereby acknowledges, consents
and agrees to the grant of the Lien in such Pledged Collateral by the applicable
Pledgors pursuant to this Agreement, together with all rights accompanying such
security interest as provided by this Agreement and applicable Law,
notwithstanding, to the extent applicable, any provisions in any operating
agreement, limited partnership agreement or similar organizational or governance
documents of such Issuer, as applicable, requiring the consent, approval or
acceptance of such Issuer prior to giving effect to any assignment (which
requirement shall be

8

 

--------------------------------------------------------------------------------

 

deemed satisfied by this section so long as the Pledgee complies with this
Agreement and the applicable organizational or governance document). 

15.GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.  

(a)GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  

(b)SUBMISSION TO JURISDICTION.  EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE PLEDGEE OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY OTHER
JURISDICTION.  

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD

9

 

--------------------------------------------------------------------------------

 

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 

16.Subrogation.  Notwithstanding any payment(s) made by any Pledgor or the
exercise by the Pledgee of any remedy provided hereunder or under the Credit
Agreement or any other Loan Document, no Pledgor shall have a claim (as defined
in 11 U.S.C. §101(5)) of subrogation to any right of the Pledgee or the Pledgee
as against the Pledged Subsidiaries or any Pledged Collateral or other
Collateral or any guaranty held by the Pledgee for the satisfaction of any of
the Secured Obligations, nor shall any Pledgor have any claim (as defined in 11
U.S.C. §101(5)) for reimbursement, indemnity, exoneration or contribution from
the Borrower in respect of payments made by such Pledgor hereunder, in any such
case until the indefeasible payment in full of the Secured Obligations (other
than any contingent obligations that survive the termination of this Agreement,
the Credit Agreement and the other Loan Documents) and the termination of the
Pledgee’s (and Lenders’) commitments under the Credit Agreement.  If any amount
shall be paid to any Pledgor on account of such subrogation, reimbursement,
indemnity, exoneration or contribution rights at any time, such amount shall be
held by such Pledgor in trust for the Pledgee, segregated from other funds of
such Pledgor, and shall be turned over to the Pledgee for the benefit of the
Secured Parties, in the exact form received by such Pledgor (duly endorsed by
such Pledgor to the Pledgee, if required), to be applied as provided in the
Credit Agreement.  The Pledgee shall not have any obligation or duty to protect
any Pledgor’s rights of subrogation arising pursuant to this Agreement or under
any applicable Law, nor shall the Pledgee be liable for any loss to, or
impairment of, any subrogation rights held by any Pledgor.

17.Reliance by the Pledgee.

(a)EACH PLEDGOR AFFIRMS THAT IT HAS READ THIS AGREEMENT, THE CREDIT AGREEMENT,
AND EACH OF THE OTHER LOAN DOCUMENTS AFFECTED HEREBY AND AGREES THAT SUCH
PLEDGOR IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT, THE
CREDIT AGREEMENT, AND EACH OF THE OTHER LOAN DOCUMENTS AFFECTED HEREBY; THAT
SUCH PLEDGOR IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT, THE CREDIT AGREEMENT, AND EACH OF THE
OTHER LOAN DOCUMENTS AFFECTED HEREBY; THAT SUCH PLEDGOR HAS BEEN REPRESENTED BY
LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING SUCH PLEDGOR’S
EXECUTION OF THIS AGREEMENT, THE CREDIT AGREEMENT, AND EACH OF THE OTHER LOAN
DOCUMENTS AFFECTED HEREBY TO WHICH SUCH PLEDGOR IS PARTY AND HAS RECEIVED THE
ADVICE OF SUCH PLEDGOR’S ATTORNEY IN ENTERING INTO THIS AGREEMENT, THE CREDIT
AGREEMENT, AND EACH OF THE OTHER LOAN DOCUMENTS AFFECTED HEREBY TO WHICH SUCH
PLEDGOR IS A PARTY; THAT SUCH PLEDGOR HAS MADE AND WILL MAKE, INDEPENDENTLY AND
WITHOUT RELIANCE ON THE PLEDGEE, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS
SUCH PLEDGOR HAS DEEMED APPROPRIATE, SUCH PLEDGOR’S OWN DECISION TO ENTER INTO
THIS AGREEMENT, THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS TO
WHICH SUCH PLEDGOR IS A PARTY AND WILL CONTINUE TO MAKE SUCH PLEDGOR’S OWN
ANALYSIS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT, THE
CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS TO WHICH SUCH PLEDGOR IS A
PARTY.

(b)EACH PLEDGOR AGREES THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY
OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT, THE

10

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH SUCH PLEDGOR IS
PARTY ON THE BASIS THAT SUCH PLEDGOR HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.” 

[Signature Pages Follow]

 

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.

PLEDGORS:

 

CAMBIUM LEARNING, INC.

 

 

By:______________________________

Name:  

Title:  

 

 

CAMBIUM LEARNING GROUP, INC.

 

 

By:______________________________

Name:  

Title:  

 

EXPLORELEARNING, LLC

 

 

By:______________________________

Name:  

Title:  

 

 

KURZWEIL EDUCATION, INC.

 

 

By:______________________________

Name:  

Title:  

 

 

LAZEL, INC.

 

 

By:______________________________

Name:  

Title:  

 

 

[Signatures continue]

 

 

 

 

--------------------------------------------------------------------------------

 

LEARNING A-Z, LLC

 

 

By:______________________________

Name:  

Title:  

 

 

VOYAGER SOPRIS LEARNING, INC.

 

 

By:______________________________

Name:  

Title:  

 

 

VSS-CAMBIUM HOLDINGS II CORP.

 

 

By:______________________________

Name:  

Title:  

 

 

VSS-CAMBIUM HOLDINGS IV, LLC

 

 

By:______________________________

Name:  

Title:  

 

 




 

 

--------------------------------------------------------------------------------

 

PLEDGEE:

 

WEBSTER BANK, N.A.

 

 

 

By:________________________________

Name:  

Title:    

 

 